Citation Nr: 1117096	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-44 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for fracture, right fifth metacarpal, claimed as numbness and cramping.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for a left hand disability.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In the Veteran's substantive appeal (VA Form 9) dated in December 2010, the Veteran requested to appear at a Board hearing at the RO.  The Veteran again requested to appear at a Board hearing at the RO on a substantive appeal dated in February 2011.  Accordingly, the Veteran should be afforded a Travel Board hearing pursuant to his request for such a hearing.  See 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO. The Veteran and his representative should be properly notified of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

